Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 2011/0297879) in view of Langan (US 2013/0108940), further in view of Krassowski (USA 2003/0116312).
Jorgensen teaches a multilayer reactive material (see figures, abstract, and claims) The reactive material can be a hydrogen storage material [0011, 0014]. 
The material may comprise aluminum (see [0014]).
Regarding claims 1 and 3, the reactive material is coated with a coating layers that may contain heat transfer material such as graphite additives, specifically natural expanded graphite (See [0021]) which is considered normal to the extent defined. The graphite material is located in a coating outside of the core aluminum
Regarding claim 7. The heat conductive material is in a polymer (See figures and claims).
Regarding claim 9, the heat conductive material may be in multiple layers, meeting the claims (See figures and claims). 
Regarding claims 5, the heat conductive material is graphite and can comprise multiple layers (See claims and figures), or sandwiched structures, and is considered permeable as claimed. The art teaches that gases and liquids penetrate the object and swell the object with hydrogen. 
The layers are porous as discussed above. 
Regarding claim 14, the article has a polymer binder in the coating, and can comprise the same composition as the disclosed invention and therefore is expected to have material that do not form alloys between the heat conductive material and the hydrogen storage material (See figures and claims). 
The primary reference does not teach magnesium.
Regarding claims 9 and 15, Langan (US 2013/0108940) teaches magnesium hydrides can be used as well as aluminum to store and reversibly release hydrogen (see [0067]). The hydride would necessarily be either low or high temperature hydride as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide magnesium in order to provide a hydrogen storage material; wherein it is obvious to provide known materials that are substitutes for the same purpose or to provide mixtures of those materials.   
The above references do not necessarily teach alignment of graphene planes. 
Regarding at least claim 17, Krassowski (US 2003/0116312) teaches a thermal management system comprising aluminum and graphite (see [0011,0073], figures) wherein graphite planes (hexagonal lattice) are aligned for directional heat flow (See claims, [0012, 0019-21]).
The Graphite planes crystal structure provides for a preferred directional heat flow or anisotropic properties (See [0012, 0019-21, 0082, and table 1]). 
Regarding claims 6-8, the articles can be formed by compressing and stamping and or machining [0055]. It would have been obvious to one of ordinary skill in the art at the time of filing to provide known compression methods and or rolled material in order to form a graphite heat conductive material, wherein providing as an integral or separate process would be obvious variants of one another absent a showing of unexpected results.  
Krassowski teaches that a first material is embedded in a second material with different alignment then the article (See figures and claims). 
It would have been obvious to one of ordinary skill in the art to provide an article embedded within a second material having orientation of the graphite crystal structure in order to provide directional anisotropic heat flow through, wherein the article is formed by compressing and forming graphite polymer composites into desired shapes (See claims and [0055]).   


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 2011/0297879) optionally in view of Langan (US 2013/0108940) further in view of Krassowski, as above, further in view of Rodriguez (US 5,653,951)
The previously discussed art of record does not discuss helical shaped material as required by claim 13. 
Rodriguez (US 5,653,951) teaches graphitic crystalline fibers used for hydrogen storage that can be helical in shape (column 5 lines 40-55). The crystal structure or graphite platelets can be oriented or aligned wither parallel, perpendicular, or at an angle from the fiber axis.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide a helical shape graphitic layer with or without orientation of the crystal basal planes because they are features useful for and taught to facilitate hydrogen storage; therefore change in shape or orientation would be considered obvious modifications.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783